t c memo united_states tax_court lyndon d sinele petitioner v commissioner of internal revenue respondent docket no filed date jerrold n arnowitz specially recognized and john l hause specially recognized for petitioner d sean mcmahon for respondent at calendar call mr arnowitz and mr hause advised the court that they had just been retained by petitioner the court asked if they were admitted to practice before the court mr arnowitz and mr hause advised the court that although they were admitted to practice in massachusetts they were in the process of being admitted to the court between calendar call and the trial both mr arnowitz and mr hause were admitted to practice before the court at trial mr hause appeared on behalf of petitioner subsequent to the trial petitioner filed two motions to extend time to file his opening brief in the motions he stated that he could no longer afford mr arnowitz and mr hause and they no longer represented him it is unclear however whether mr arnowitz and mr hause represented petitioner during the briefing period as mr arnowitz and mr hause have not filed a motion to withdraw as counsel and no briefs were filed by petitioner memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure penalty pursuant to section on petitioner’s federal_income_tax after concessions the issues for decision are whether during petitioner received dollar_figure in income from dynamex operations east inc dynamex and whether petitioner is liable for the sec_6662 penalty for findings_of_fact some of the facts have been stipulated and are so found the oral stipulation of facts and the referenced exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in claycomo missouri during petitioner worked for professional express inc pei and dynamex during petitioner received wage income of dollar_figure from pei and he received income of unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded that during he received dollar_figure in wage income from professional express inc at trial petitioner failed to address respondent’s self-employment_tax determination with respect to income from dynamex other than to dispute receiving the amount subject_to self-employment_tax petitioner failed to file any briefs accordingly the application of self-employment_tax is computational dollar_figure from dynamex in exchange for services he performed for dynamex as an independent_contractor petitioner timely filed his federal_income_tax return for return petitioner’s return contained all zeros except for dollar_figure listed as federal_income_tax withheld total payments amount overpaid and amount he wanted refunded attached to his return was a form_w-2 wage and tax statement from pei listing dollar_figure in wages a form misc miscellaneous income from dynamex listing dollar_figure in nonemployee compensation form_1099 and a 2-page document containing frivolous and groundless arguments regarding why he was not subject_to tax on or about date in response to a letter from respondent regarding his tax_year petitioner mailed respondent a 6-page letter containing frivolous and groundless arguments regarding why he was not subject_to tax respondent issued petitioner a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure sec_6662 penalty for the deficiency and penalty were based on the amounts pei and dynamex paid to petitioner in and corresponding adjustments for self-employment_tax petitioner filed a petition and an amended petition contesting respondent’s determination petitioner designated boston massachusetts as the place of trial respondent made several attempts to contact petitioner in advance of trial including sending a branerton_letter in order to stipulate facts and documents for trial in response to respondent’s branerton_letter petitioner advised respondent that he would not be available to meet until the day of calendar call petitioner later advised respondent that he would be in boston on the friday before calendar call to meet with respondent and discuss the stipulation of facts petitioner did not show up for this meeting petitioner first contacted mr arnowitz and mr hause the thursday before calendar call and he retained them to represent him the next day the friday before calendar call opinion i the deficiency a burden_of_proof as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code at calendar call petitioner for the first time disputed receiving the income from dynamex or attaching the form_1099 to his return at trial petitioner did not present evidence with respect to any factual issue relevant to ascertaining his liability for income_tax for petitioner merely objected to documents respondent wished to submit and we received as evidence as petitioner presented no credible_evidence he bears the burden_of_proof b gross_income petitioner conceded receiving wage income from pei the issue is whether petitioner received gross_income from dynamex sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services sec_61 respondent submitted petitioner’s return which included the form_1099 that was attached to the return listing dollar_figure in income paid to petitioner from dynamex and business records of dynamex establishing the payments dynamex petitioner was not present at the calendar call or trial the four oral stipulations of fact mr hause agreed to at trial were petitioner’s social_security_number and petitioner was a citizen_of_the_united_states petitioner’s residence at the time he filed the petition petitioner timely filed his return and during petitioner received dollar_figure in wage income from pei we note however that our resolution of this issue does not depend on which party bears the burden_of_proof made to petitioner in the documentary_evidence establishes that dynamex paid petitioner dollar_figure in nonemployee compensation in petitioner’s claim that he did not receive this income is without merit accordingly we sustain respondent’s deficiency determination ii sec_6662 penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for penalties the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority 116_tc_438 the evidence establishes that petitioner’s understatement for exceeds the greater of percent of the tax required to be shown on the return or dollar_figure accordingly respondent has met his burden of production petitioner did not present any evidence indicating reasonable_cause or substantial_authority sec_6662 sec_6664 accordingly we sustain respondent’s penalty determination iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay it is clear to the court that petitioner has instituted and maintained this proceeding primarily for delay the court granted several requests to extend the time for petitioner to perform certain actions including the time to file an amended petition and two motions to extend time to file opening brief notably petitioner never filed any briefs additionally petitioner refused to meet with respondent in advance of trial to prepare his case for trial he designated boston massachusetts as the place of trial even though he lived in missouri and he did not appear at trial he presented a new_theory of the case at calendar call petitioner denied receiving money from dynamex or attaching a form_1099 to his return and made respondent obtain new evidence on the eve of trial to rebut the new_theory we believe this new_theory was contrived by petitioner to delay trial by attempting to make it difficult for respondent to be ready to proceed accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
